Per Curiam.
Defendants appeal from their convictions upon pleas of guilty to the offense of murder in the second degree. MCLA § 750.317 (Stat Ann 1954 Rev § 28.549).
Together with a third man, they were originally charged with first-degree murder arising out of the killing of a grocer during the course of a robbery. The three defendants, each represented by his own counsel, entered pleas of guilty in a single proceeding. Defendants Trice and Williams now claim that the trial court erred under GrCR 1963, 785.3(2), in jointly interrogating the three codefendants upon their pleas. The people have submitted motions to affirm.
The transcript of the interrogation shows that the judge obtained a separate, distinct, and clear response from each of the defendants as to each question which he put to them collectively and that he sepaiately and clearly established as to each defendant his participation in the commission of the offense.
It is manifest that the question presented is so unsubstantial as to need no argument or formal submission. People v. Douglas (1966), 4 Mich App 208; People v. Tolliver (1969), 15 Mich App 500.
Motions to affirm are granted.